Case 3:19-cv-19145-BRM-TJB Document 3 Filed 10/22/19 Page 1 of 3 PageID: 121



Law Offices of Albert J. Rescinio, L.L.C.
1500 Allaire Avenue - Unit #101
Ocean Township, New Jersey 07712
Telephone: (732) 531-2005
Telefax:      (732) 531-8009
By: Albert J. Rescinio, Esq. (ID#034331989)
Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly situated


                           UNITED STATES DISTRICT COURT
                                     FOR THE
                              DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE
                                                                FY %50 7-%
                                              Civil Action No. _______________________
 David M. Greco,
 individually and on behalf of others
 similarly situated,

 Plaintiff,

 vs.

 Gurbir S. Grewal,
 New Jersey Attorney General, et al.,

 Defendants.




                                ORDER TO SHOW CAUSE


         THIS MATTER having been opened to the Court by Albert J. Rescinio, Esq., attorney

for Plaintiff David M. Greco, and the Court having considered the papers, and for good cause

shown;

                       OE DAY OF OCTOBER, 2019,
         IT IS ON THIS _____

ORDERED that the Defendants named herein shall show cause before the Court at

CourtSoom of the 'SBOL3-BVUFOCFSH United States Court House 1PTU0GGJDF

                                              1
Case 3:19-cv-19145-BRM-TJB Document 3 Filed 10/22/19 Page 2 of 3 PageID: 122



2 'FEFSBM 1MB[B, /FXBSL, New Jersey, on /PWFNCFS , 2019, at  QN and then and

there specifically Show Cause why the Court should not enter an Order granting Preliminary

Injunctive Relief as follows:

               x   An Order Preliminary Enjoining Defendant Gurbir S. Grewal, New Jersey
                   Attorney General, and any law enforcement agencies and law enforcement
                   officers under his control and supervision, from taking any enforcement or
                   prosecution action whatsoever pursuant to the authority of the “New Jersey
                   Extreme Risk Protective Order Act of 2018” (hereinafter “EPRO Act”), New
                   Jersey Public Law 2018, Chapter 35, now codified at N.J.S.A. 2C:58-20
                   through -32, which was passed into law by the New Jersey State Legislature,
                   and signed into law by the New Jersey Governor, on June 13, 2018, and which
                   went into effect on September 1, 2019, until further Order of this Court; and

       IT IS FURTHER ORDERED that Plaintiff shall cause a copy of this Verified Class

Action Complaint and Jury Demand, Summons, and this Order to Show Cause and the

accompanying moving papers to be immediately served upon all Defendants in accordance with

the Federal Rules of Civil Procedure on or before 0DUPCFS, 2019; and

       IT IS FURTHER ORDERED that any Defendant wishing to be heard shall each have

until close of business on /PWFNCFS , 2019 to file any written opposition with the Court

which opposition shall be simultaneously served upon Plaintiff’s attorney; and

       IT IS FURTHER ORDERED that Plaintiff shall have until close of business

on /PWFNCFS, 2019 to file any written reply to Defendant’s opposition.




                                             T#SJBO3.BSUJOPUUJ
                                            __________________________________________
                                             #3*"/3."35*/055* 64%+




                                               2
Case 3:19-cv-19145-BRM-TJB Document 3 Filed 10/22/19 Page 3 of 3 PageID: 123




                                     3
